Citation Nr: 0925568	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-41 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae, claimed as a shaving condition.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 remand, the Board requested that the 
Veteran be afforded a VA examination for his claimed skin 
condition.  The Board noted that service treatment records 
noted a facial rash accentuated by shaving and indicated that 
the Veteran was given a physical profile that excused him 
from shaving every day.  The September 2008 remand also noted 
that the post-service VA medical records showed current 
diagnoses of actinic keratoses and possible folliculitis.  

The remand requested that the VA examiner diagnose current 
skin disorder and to provide an opinion as to whether a 
current skin disorder is "at least as likely as not" 
related to a facial rash that was noted in service.

The Veteran was provided a VA examination in April 2009.  The 
examination report reflects that the VA examiner noted a 
"red rash with white bumps."   The examiner's stated 
diagnosis was "no significant pathology."  The examination 
report did not include a medical opinion with a rationale, as 
requested in the September 2008 remand.    

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
order.  The Court further indicated that it constitutes error 
on the part of the Board to fail to ensure compliance. 
Stegall v. West, 11 Vet. App. 168, 271 (1998).  

On remand, in order to ensure compliance with the Board's 
September 2008 remand, the Veteran should be afforded a VA 
examination to assess the nature and etiology of his skin 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for skin disorders.  Forward 
the claims file to the examiner for review 
in conjunction with the examination, the 
VA examiner's report should indicate that 
the claims file was reviewed.

2.  Following a thorough examination of 
the Veteran, the examiner should diagnose 
any current skin condition.  The examiner 
should specifically state whether the 
Veteran currently has pseudofolliculitis 
barbae.  The examiner should provide an 
opinion regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) that a current skin disorder, 
including pseudofolliculitis barbae, if 
present, is related to the facial rash 
that was noted during service.  The 
examiner should provide a rationale, with 
references to the record, for the opinion.  
The examiner's opinion should address the 
service treatment records, dated in 
September 1972 which noted a "facial rash 
accentuated by shaving."     

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




